Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 25, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  148981                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 148981
                                                                    COA: 319642
                                                                    Muskegon CC: 12-062665-FH
  PAUL J. BETTS, JR.,
             Defendant-Appellant.

  ____________________________________/

         By order of February 2, 2016, the application for leave to appeal the February 27,
  2014 order of the Court of Appeals was held in abeyance pending the decision in People
  v Temelkoski (Docket No. 150643). On order of the Court, the case having been decided
  on January 24, 2018, 501 Mich ___ (2018), the application is again considered and, it
  appearing to this Court that the cases of People v Tucker (Docket No. 152798) and
  People v Snyder (Docket No. 153696) are pending on appeal before this Court and that
  the decisions in those cases may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decisions in those cases.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 25, 2018
           a0516
                                                                               Clerk